Citation Nr: 0929842	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  02-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1980 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's application 
to reopen a claim for service connection for an acquired 
psychiatric disorder.  

In October 2003, the Board remanded the claim for additional 
development and due process concerns.  In July 2005, the 
Board reopened the Veteran's claim for service connection for 
an acquired psychiatric disorder and remanded the claim for 
notification and development actions and for a psychiatric 
examination that included a nexus opinion.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that there is any 
additional pertinent evidence that is available and has not 
been obtained. 

2.  The service treatment records show that the Veteran was 
diagnosed as having a personality disorder with immature and 
inadequate features; he was not diagnosed with an acquired 
psychiatric disability during his brief period of service.

3.  A personality disorder is not a disease or disability for 
VA compensation purposes absent a superimposed injury or 
disease, which is lacking in this case.

4.  There is no post-service medical evidence of a diagnosis 
of an acquired psychiatric disorder until approximately 11 
years after the Veteran's discharge from service; there is 
ample psychiatric evidence of such a disorder since that 
time, but the preponderance of the competent evidence is 
against a finding that an acquired psychiatric disorder began 
during service or is causally linked to an incident of active 
duty.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.9 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in September 2005 and May 2006, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The May 2006 letter also provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters noted above were issued after the 
January 2002 rating decision on appeal; thus, VCAA notice was 
not timely.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III).  However, the RO cured the 
timing defect by re-adjudicating the claim in the April 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
As will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's 
claim.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  As explained in more detail below, 
the service and post-service medical evidence does not show 
an acquired psychiatric disorder until many years after 
service.  The evidence of record includes service treatment 
records, VA medical records, and a VA mental disorders 
examination, which includes a competent opinion that 
addresses the pertinent question at hand: whether there is a 
nexus between a current psychiatric disorder and service.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c), 4.9, 4.127; see also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

Service connection may be granted, however, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See 38 C.F.R. § 4.127; see also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran alleges, in essence, that he had an acquired 
psychiatric disorder that began during his period of active 
duty or is causally linked to events during service.  

The Veteran's service treatment records showed that in 
October 1980 the Veteran threatened to overdose on Tylenol, 
because he had been told that he could work on computers and 
was angry to be assigned to a tank military occupational 
specialty.  He put a handful of Tylenol in his mouth and 
removed all but four upon request.  He threatened that he 
would rather die than remain in the Army.  The examiner noted 
that the Veteran's mood was mildly dysphoric and his affect 
was constricted.  The examiner diagnosed the Veteran as 
having a personality disorder with immature and inadequate 
features.  It was concluded to be unlikely that 
rehabilitative efforts would be successful.  

During the Veteran's October 1980 treatment in service, the 
Veteran complained of having headaches and stated that he 
felt unable to adjust.  The Veteran did not show symptoms of 
depression or continued suicidal ideation.  The Veteran 
reported that he started having problems in basic training 
when his fiancé took his daughter and left with another man.  
However, at the time of the October 1980 treatment, the 
Veteran stated he was able to accept it.  

In January 1992 at a Mobile VA facility the Veteran 
complained of depression.  He reported that he had not sought 
psychiatric help since he was in the military.  In April 1992 
the Veteran stated that he did not have psychological 
problems before service and had hoped to have a career.  The 
Veteran reported having a nervous breakdown while in the 
military and being hospitalized for a month for being 
suicidal and later discharged from service.  The Veteran 
claimed that a superior officer told him at that time that 
they would let him go, but they would first "dirty up" his 
record.  

In July 1993 at the Gulfport VA Medical Center (VAMC) the 
Veteran was treated for stab wounds from an attempted suicide 
that caused him to need dialysis.  He gave a history of 
attempted suicides in 1980 and 1985.  At this time the 
Veteran was diagnosed as having an adjustment disorder with 
depression and an unspecified personality disorder.  

In August 1995 a VA treatment record noted that the Veteran 
reported a history of manic depression and suicidal ideation.  

In February 1997 a VA psychiatrist noted that the Veteran was 
homeless and suicidal and diagnosed his as having either 
bipolar disorder or substance induced mood disorder due to 
alcohol dependence.  In April 1997 the Veteran blamed the 
police and military for his problems.  The Veteran was 
diagnosed as having depression and a personality disorder.  

In November and December 2001 the Veteran sought treatment 
for depression at the Biloxi VAMC.  The Veteran was still 
homeless and reported that he had attempted another suicide.  
The Veteran related a family history of mental illness, and 
he stated that his depression began in 1980 when his fiancé 
cheated on him.  In November and December 2001, the Veteran 
was diagnosed as having an adjustment disorder with mixed 
mood and a history of substance abuse.  

In June 2004 the Veteran reported a history of depression, an 
anxiety disorder, and schizophrenia.  The Veteran stated that 
he had been hospitalized 10 or 11 times for depression.  The 
Veteran stated that while he was feeling suicidal in the 
service a major gave him a .45 pistol and said that he heard 
the Veteran wanted to commit suicide and told him to show him 
that he really wanted to do it.  The Veteran reported that he 
put the gun to his head, pulled the trigger, and said that it 
was "no big thing."  He was diagnosed as having depression 
with psychotic features.  

In a December 2008 statement, the Veteran claimed that in 
1980 after his fiancé left he became suicidal and drove his 
car into a tree.  He developed depression and went to the 
clinic for medication.  He stated that he was in the Martin 
Army Hospital for several months.  He also retold the story 
of being given a gun with which to kill himself while in 
service, and after he pulled the trigger he found out the gun 
was not loaded.  

The April 2009 VA examination, which included a review of the 
Veteran's claim file, recorded that the Veteran had a nervous 
breakdown in service in 1980 and was diagnosed as having a 
personality disorder in service.  Upon completion of the 
Brief Symptom Inventory that screens symptoms for mental 
illness, the Veteran had highly elevated scores on the 
somatization, obsessive-compulsive, interpersonal 
sensitivity, depression, anxiety, phobic anxiety, paranoid 
ideation, and psychoticism scales.  The psychologist noted 
that people with similar scores have a 100 percent 
probability of having feigned or exaggerated their 
subjectively reported psychiatric symptoms.  The psychologist 
diagnosed the Veteran as having a mood disorder not otherwise 
specified and a prior history of polysubstance dependence.  
However, the psychologist deferred diagnosis of a personality 
disorder and noted that it needed to be ruled out.  The 
psychologist concluded that the Veteran's mental disorder was 
less likely than not caused by or a result of an in-service 
illness.  This conclusion was based on the DSM-IV guidelines, 
a review of the claim folder, and the results of the current 
VA examination.  The psychologist opined that the Veteran's 
mental disorder appear[ed] to have been caused by pre-service 
events.  (Emphasis added.)  The Veteran had reported for the 
first time during the examination that at the age of five he 
witnessed his mother shoot his father and that his father was 
a "bully."

Analysis

The Board finds that entitlement to service connection for an 
acquired psychiatric disability is not warranted.  The 
service treatment records showed that the Veteran underwent 
psychiatric evaluation and was diagnosed as having a 
personality disorder with immature and inadequate features, 
which is not a disease or disability for VA compensation 
purposes absent a finding of aggravation by superimposed 
disease or injury, which is not apparent in this case.  See 
38 C.F.R. § 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90; see also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  There is no competent opinion to 
support a finding that the Veteran's personality disorder was 
chronically worsened during his brief period of active duty 
by superimposed disease or injury.  Rather, the service 
treatment records showed that it became readily apparent 
shortly after his enlistment that the Veteran's mental state 
was not compatible with military service because of his 
personality disorder and after a thorough evaluation, steps 
were taken to discharge him from service.  Although cognizant 
of the notations of symptoms, such as a mildly dysphoric mood 
and constricted affect in these records, there is no medical 
or psychiatric diagnosis of a psychiatric disability, other 
than a personality disorder, in the service treatment 
records.  Additionally, while in treatment, the Veteran was 
found to have neither symptoms of depression nor continued 
suicidal ideation.  

There is ample competent evidence to show that the Veteran 
has a current acquired psychiatric disorder.  Between January 
1992 and April 2009 the Veteran has been diagnosed with 
various acquired psychiatric disorders, such as depression, 
adjustment disorder, bipolar disorder, and mood disorder.  
However, there is no post-service medical or psychiatric 
evidence of an acquired psychiatric disorder, or any 
contemporaneously recorded psychiatric symptoms, for 
approximately 11 years after the Veteran's separation from 
service.  In fact, in January 1992 when the Veteran sought VA 
treatment for depression, he acknowledged that his last 
psychiatric treatment was in service.  The Court of Appeals 
for Veterans Claims held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  

Thus, the absence of competent evidence of a diagnosis of an 
acquired psychiatric disorder during service weighs against 
the claim, as does the gap between in-service psychiatric 
symptomatology and the initial diagnosis of such a disorder.  
The question remains whether there is competent evidence of a 
nexus between a current acquired psychiatric disorder and 
service.

In April 1992, while receiving VA treatment for depression, 
the Veteran reported that he did not have psychological 
problems before service.  Additionally, there are no 
psychiatric treatment records from before service.  However, 
the psychologist who conducted the April 2009 VA examination 
found that preservice events appear to have been the cause of 
his current mental disorder, which has been diagnosed as a 
mood disorder.  (Emphasis added.)  Such an opinion is 
speculative in nature regarding the contended preservice 
onset.  38 C.F.R. § 3.102 (2008) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, this portion of the April 2009 VA examiner's opinion 
neither supports nor weighs against the claim.

The Board has also considered the statements from the Veteran 
regarding in-service events that could have caused his 
current acquired psychiatric disorder.  In November 2001 the 
Veteran reported that his depression began when his fiancé 
cheated on him.  However, in October 1980 the Veteran said he 
accepted it, and his problem at that time was his 
dissatisfaction with his military occupational specialty 
assignment.  In June 2004 and December 2008 the Veteran told 
the story of a major giving him a gun with which to kill 
himself while in service and that the Veteran had pulled the 
trigger.  In the Board's judgment, the Veteran is competent 
to provide testimony as to having a depressed mood and 
suicide attempts during service and to receiving psychiatric 
treatment.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through her senses).  However, the 
occurrence of in-service psychiatric treatment is not in 
dispute.  The impediment to a grant of service connection 
here relates to the onset date of a diagnosis of an acquired 
psychiatric disability and whether such disability is 
causally linked to service.  The Veteran has minimal 
competence to provide an opinion as to whether a diagnosis of 
an acquired psychiatric disability was present during or 
proximate to service or is etiologically related to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
(Emphasis added.)  The Veteran's in-service personality 
disorder and post-service acquired psychiatric disorder were 
diagnosed on the basis of thorough psychiatric examinations; 
given the lack of education or training in the diagnosis and 
treatment of psychiatric diseases, the Veteran has little 
competence to provide an opinion regarding the etiology of 
his current acquired psychiatric disability.  Id.; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the April 2009 report, the VA examiner, after a complete 
review of the Veteran's claim file, diagnosed the Veteran 
with a mood disorder not otherwise specified and a prior 
history of polysubstance abuse.  However, substance abuse is 
not a disability for VA purposes.  See 38 C.F.R. § 3.301.  
The examiner opined that it was not at least as likely as not 
that the Veteran's mood disorder was caused by or a result of 
an in-service illness.  This opinion was based upon a 
thorough examination of the Veteran and the Veteran's claim 
file, including his service treatment records.  

Therefore, after reviewing the medical opinions of record, 
along with the other relevant evidence in the claims file, 
the Board finds that the preponderance of the medical 
evidence is against a finding that the Veteran has an 
acquired psychiatric disorder that began during or as the 
result of some incident of active duty.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable, and service connection for 
an acquired psychiatric disability is not warranted.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


